Title: To James Madison from Valentin de Foronda, 1 August 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Phílada. 1. de Agosto de 1808

Ahora mismo recibo la carta del Señor Dn: John Graham del 27. de Julío, y para las 11. estara en el correo el pasaporte que se sirve pedírme por ausencia de V. S. à quien tengo la honra de asegurar será arreglado a sus íntencíones.
Yo me temo que el pasaporte que dírijé al Señor Dn. Alberto Gallatin el 20. de Julio se ha extravíado, pues no haber sucedido este íncidente, no habria dexado de contextarme à la carta que le escribi con este motívo, y cuya copía acompaño.  Sí no ha llegado à las manos de dho. Cavallero estoy pronto a Remitir un segundo.
Permitame V. S. que le haga saber, que el primer pasaporte que se sirvió pedírme el 15. de Julío de 1807, remití immedíatamente el 18. al Sr. John Backman, como me prevenia, y que necesité el 2. de Agosto preguntarle si lo habia recibidio: y ni en la contextacion de entonces ni nunca se me ha indícado el nombre del Barco, ni el del Capítan, a pesar de que me insinuaba the names shall hereafter be communicated to you.  V. S. observará, que no le he hablado en un año de este asunto, porque soy enemígo de ínterrumpir el curso de sus graves ocupacíones; pero el Juicio de V. S. se hará cargo, de que sería criminal, y que daría pruebas de insensibilidad, sino le hiciese presente mis quexas, al ver que se repiten las faltas de contextaciones à mis cartas.
Repíto à V. S. todos mis respetos y consideraciones, deseando que Dios guè. su vida ms. as.  B. L. M de V S su mas atento servidor

Valentín de Foronda

